DETAILED ACTION
The present application is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response Applicant communication filed on 7/12/2021.  

Claims
Claims 1, 8, 13, 20, and 24 have been amended. 
Claims 4 and 16 have been cancelled.
Claims 1-3, 5-15, and 17-24 are currently pending in the application. 

Information Disclosure Statement(s)
The Information Disclosure Statement (IDS) that was filed on 11/15/2021 has been considered.


Response to Arguments

101
In response to the applicant’s arguments regarding the claims containing additional elements that integrate the abstract idea into a practical application, the examiner agrees.  The claims recite a PIN pad that is an improvement to a traditional Pin pad by performing additional features such as point-to-point encryption between the PIN pad terminal and a service gateway as 
103
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  A new reference to Von Mueller (US 20060049255 A1) has been used to teach the claim amendments and it replaces the previous Von Mueller reference (US 20080091944 A1).    
112
The previous 112 rejections are withdrawn due to the claim amendments.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-7, 17-20, and 24 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In this instant case,
Claims 5-7 are dependent on claim 4 which has been cancelled. For prior art purposes only, the examiner considers claims 5-7 to be dependent on claim 1.  
Claims 17-20 are dependent on claim 16 which has been cancelled. For prior art purposes only, the examiner considers claims 17-20 to be dependent on claim 13.
Claim 24 recites “a point-of-service terminal separate from and communicably coupled to the PIN pad terminal,” “the PIN pad terminal configured to: receive the transaction data from the point-of-sale terminal,” “send the encrypted version of the tender data to the point-of-sale terminal, the PIN pad terminal sending the encrypted version of tender data to prevent the point-of-sale terminal from access to the tender data in unencrypted form,” and “wherein the point-of-sale terminal is further configured to send the encrypted version of the tender data and the transactions data to the merchant gateway, via  second network communication over a network, for approval or denial of the tender data” (emphasis added).  It is unclear whether “the point-of-sale terminal” is referring to the “a point-of-service terminal” recited earlier in the claim.  


Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 10, 13, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170186007 A1 (“Lam”) and US 20060049255 A1 (“Von Mueller”) and US 20170091797 A1 (“Nodera”).

Per claims 1, 13, and 24, Lam discloses:
a service gateway (e.g. merchant computer) (Section [0057]-[0061] and Figs. 3-4);
a merchant gateway (e.g. acquirer computer) separate from and remotely located with respect to the service gateway (e.g. merchant computer) (Section [0057]-[0061] and Figs. 3-4);
a PIN pad terminal (e.g. secure card reader) (Section [0057]-[0061] and Figs. 3-4);
a point-of-sale terminal (e.g. POS terminal) separate from and communicably coupled to the PIN pad terminal (e.g. secure card reader) (Section [0057]-[0061] and Figs. 3-4);
the PIN pad terminal configured to:… receive tender from a customer (e.g. receive payment data (e.g., full track data) from the payment device (via a swipe or dip the payment device at the integrated POS terminal) (Section [0057]-[0058]);
wherein the point-of-sale terminal is further configured to send the  (e.g. authorization request) to the merchant gateway (e.g. acquirer computer), via a second network communication over a network, for approval or denial (e.g. authorization) of the tender data (Section [0058]);
wherein the service gateway (e.g. merchant computer) collects metadata from the tender data and the transaction data (e.g. for chargeback, accounting, or tracking purposes) (Section [0074]).

Although Lam discloses an a card reader/PIN pad device, service gateway, merchant gateway, and POS terminal for performing customer payment transactions, Lam does not specifically disclose encrypt the tender data received from the customer; send an encrypted version of tender data based on the received tender and the transaction data to the service gateway, via a first network communication over a network; send the encrypted version of the tender data to a point-of-sale terminal, the PIN pad terminal sending the encrypted version of tender data to prevent the point-of-sale terminal from access to the tender data in unencrypted form; wherein the point-of-sale terminal is further configured to send the encrypted version of the tender data and the transactions data to the merchant gateway, via  second network communication over a network, for approval or denial of the tender data; wherein the service gateway collects metadata from the tender data and the transaction data.  However Von Mueller, in analogous art of POS transactions, discloses:
the PIN pad terminal (e.g. magnetic stripe card reader) configured to: encrypt (e.g. encrypted) the tender data received from the customer (Section [0063]-[0064]); 
send an encrypted version of tender data based on the received tender and the transaction data to the service gateway (e.g. secure gateway server), via a first network communication over a network (Section [0035]-[0037] and [0087]-[0089]); 
send the encrypted version (e.g. encrypted) of the tender data to a point-of-sale terminal (e.g. POS device), the PIN pad terminal sending the encrypted version of tender data to prevent the point-of-sale terminal from access to the tender data in unencrypted form (e.g. prevent a rogue program to capture card data) (Section [0007], [0019], [0025], [0027]-[0029], and [0078]); 
wherein the point-of-sale terminal (e.g. POS device) is further configured to send the encrypted version of the tender data and the transactions data to the merchant gateway (e.g. requesting bank), via  second network communication over a network, for approval or denial of the tender data (Section [0007], [0019], [0025], [0027]-[0029], and [0078]); 
wherein the service gateway collects metadata (e.g. control data block or control information) from the tender data and the transaction data (Section [0035]-[0037] and [0087]-[0089]).  
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the card reader of the payment transaction system of Lam to 

Although Lam/Von Mueller teaches a POS terminal and PIN pad terminal used to send encrypted transaction data to a service gateway and merchant gateway, Lam/Von Mueller does not specifically disclose a point-of-service terminal… configured to: generate a purchase total for at least one item for purchase by a customer; send transaction data to the PIN pad terminal, the transaction data including the purchase total; the PIN pad terminal configured to: receive the transaction data from the point-of-sale terminal.  However Nodera, in analogous art of POS transactions, discloses:
a point-of-service terminal (e.g. data registration device)… configured to: generate a purchase total for at least one item for purchase by a customer (e.g. total cost amount of merchandise) (Section [0063]-[0065]); 
send transaction data to the PIN pad terminal (e.g. checkout device), the transaction data including the purchase total (e.g. total cost amount) (Section [0017], [0019], [0032], and [0063]-[0065]); 
the PIN pad terminal (e.g. checkout device) configured to: receive the transaction data (e.g. total cost amount) from the point-of-sale terminal (e.g. data registration device) (Section [0017], [0019], [0032], and [0063]-[0065]).
Since Lam/Von Mueller and Nodera both disclose a POS device and a PIN pad device used for performing transactions, It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the POS device of Lam/Von 

Note: claims 1 and 13 are directed to the steps/functions of a PIN pad terminal and therefore the functions being performed by the service gateway and the merchant gateway are outside the scope of the claims and do not distinguish claims 1 and 13 over the prior art.  

Per claims 5 and 17, Lam/Von Mueller/Nodera discloses all of the limitations of claims 1 and 13 above.  Von Mueller further discloses:
encrypting the tender information with an externally generated key (e.g. keys) (Section [0025]).

Per claim 10, Lam/Von Mueller/Nodera discloses all of the limitations of claim 1 above.  Von Mueller further discloses:
wherein the service gateway provides customer services and/or analytics (e.g. authentication and fraud detection) based on the collected metadata (Section [0030] and [0037]).

Claims 2, 3, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lam/Von Mueller/Nodera, as applied to claims 1 and 13 above, in further view of US 8478689 B1 (“Veselka”) and US 9679290 B2 (“Hazel”).

Per claims 2 and 14, Lam/Von Mueller/Nodera discloses all of the limitations of claims 1 and 13 above.  Von Mueller further discloses:
wherein the PIN pad terminal (e.g. MSR) comprises at least one processing device (e.g. processor) and memory (e.g. memory) (Section [0012]);

Lam/Von Mueller/Nodera do not specifically disclose wherein the at least one processing device: derives a bank identification number from the tender data, by the at least one processing device; searches a bank identification number file correlating bank identification numbers with card brands and issuing banks that is stored in memory of the PIN pad terminal, for the bank identification number.  However Veselka, in analogous art of purchase transactions, discloses:
wherein the at least one processing device: derives a bank identification number (e.g. BIN) from the tender data (e.g. payment card), by the at least one processing device (Column 4, LN 40-58); 
searches a bank identification number file (e.g. BIN table) correlating bank identification numbers with card brands and issuing banks that is stored in memory of the PIN pad terminal, for the bank identification number (e.g. identifies the type of card, debit or credit, as well as the issuing organization) (Column 4, LN 40-58).
It would have been obvious to one of ordinary skill in the art to include in the POS transaction system of Lam/Von Mueller/Nodera the concept of using a BIN from the tender data to lookup an associated bank as taught by Veselka since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Since Lam/Von Mueller/Nodera and 

Lam/Von Mueller/Nodera/Veselka disclose receiving card data and using a BIN of the card data to determine an associated bank.  However Lam/Von Mueller/Nodera/Veselka do not specifically disclose associates the bank identification number with the tender data and transaction data; and sends the associated bank identification number, tender information, and transaction data to the point-of-sale terminal.  However Hazel, in analogous art of purchase transactions, discloses:
associates the bank identification number (e.g. BIN) with the tender data and transaction data (Column 7, Ln 7-54 and Column 8, LN 23 – Column 9, Ln 64); 
sends the associated bank identification number, tender information, and transaction data (e.g. data captured by purchaser data capture device) to the point-of-sale terminal (e.g. purchaser terminal) (Column 4, LN 40-58).
It would have been obvious to one of ordinary skill in the art to include in the POS transaction system of Lam/Von Mueller/Nodera/Veselka the concept of sending the BIN data to the point-of-sale terminal as taught by Hazel since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Since Veselka and Hazel both disclose receiving card data for a transaction and determining a BIN associated with the card, one of ordinary skill 

Per claims 3 and 15, Lam/Von Mueller/Nodera//Veselka/Hazel discloses all of the limitations of claims 2 and 14 above.  Veselka further discloses:
receiving an update to the bank identification number file (e.g. BIN table) from the service gateway (Column 2, LN 48-57); 
updating the bank identification number file in the memory based on the update (e.g. BIN table may be updated) (Column 2, LN 48-57).
It would have been obvious to one of ordinary skill in the art to include in the POS transaction system of Lam/Von Mueller/Nodera/Hazel the concept of updating a BIN file on the PIN pad terminal as taught by Veselka since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Since Lam/Von Mueller/Nodera/Hazel and Veselka both disclose a PIN pad terminal and a POS device to perform a transaction, it would have been obvious to one of ordinary skill in the art to modify the PIN pad terminal of Lam/Von Mueller/Nodera/Hazel to store a BIN file and update the BIN file (as disclosed by Veselka) in order to allow the system to be used with multiple card types.


Claim 6, 7, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lam/Von Mueller/Nodera, as applied to claims 1 and 13 above, in further view of US 20080109372 A1 (“Bykov”).

Per claims 6 and 18, Lam/Von Mueller/Nodera discloses all of the limitations of claims 1 and 13 above.  Lam/Von Mueller/Nodera does not specifically disclose receiving a symmetric key from the service gateway; encrypting the tender data with the symmetric key.  However Bykov, in analogous art of POS transactions, discloses:
receiving a symmetric key (e.g. public key) from the service gateway (Section [0032]); 
encrypting the tender data with the symmetric key (e.g. create encrypted data) (Section [0032]).
It would have been obvious to one of ordinary skill in the art to include in the POS transaction system of Lam/Von Mueller/Nodera the concept of using a symmetric key to encrypt the tender data as taught by Bykov since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Since Lam/Von Mueller/Nodera and Bykov both disclose encrypting tender data, one of ordinary skill in the art would know that encrypting the tender data of Nodera using a symmetric key (as disclosed by Bykov) would produce predictable results.

Per claims 7 and 19, Lam/Von Mueller/Nodera discloses all of the limitations of claims 1 and 13 above.  Lam/Von Mueller/Nodera does not specifically disclose encrypting the tender data with a public key or private key.  However Bykov, in analogous art of POS transactions, discloses:
encrypting the tender data with a public key (e.g. public key) or private key (Section [0032]).
It would have been obvious to one of ordinary skill in the art to include in the POS transaction system of Lam/Von Mueller/Nodera the concept of using a public key to encrypt the tender data as taught by Bykov since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Since Lam/Von Mueller/Nodera and Bykov both disclose encrypting tender data, one of ordinary skill in the art would know that encrypting the tender data of Nodera using a public key (as disclosed by Bykov) would produce predictable results.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lam/Von Mueller/Nodera, as applied to claims 1 and 13 above, in further view of US 9679290 B2 (“Hazel”).

Per claims 8 and 20, Lam/Von Mueller/Nodera discloses all of the limitations of claims 1 and 13 above. Lam/Von Mueller/Nodera does not specifically disclose receiving, by the PIN pad terminal, service gateway encrypted tender data from the service gateway; forwarding, by the PIN pad terminal, the service gateway encrypted tender data as the encrypted version of the tender data to the point-of-sale terminal.  However Hazel, in analogous art of purchase transactions, discloses:
receiving, by the PIN pad terminal, service gateway encrypted tender data (e.g. information encrypted) from the service gateway (e.g. peripheral) (Column 6, Ln 8 – Ln 33);
forwarding, by the PIN pad terminal, the service gateway encrypted tender as the encrypted version of the tender data to the point-of-sale terminal (e.g. vendor system) (Column 6, Ln 8 – Ln 33).
It would have been obvious to one of ordinary skill in the art to include in the POS transaction system of Lam/Von Mueller/Nodera the concept of receiving encrypted tender data and forwarding it to the point-of-service terminal as taught by Hazel since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Since Lam/Von Mueller/Nodera and Hazel all disclose sending tender information from a PIN pad to a POS terminal, one of ordinary skill in the art would modify the payment processing system of Lam/Von Mueller/Nodera to encrypt the tender data (as taught by Hazel) before the PIN pad of Lam sends the tender data to the POS terminal in order to increase the security of the system.

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lam/Von Mueller/Nodera, as applied to claims 1 and 13 above, in further view of US 8910868 B1 (“Wade”).

Per claims 9 and 21, Lam/Von Mueller/Nodera discloses all of the limitations of claims 1 and 13 above.  Lam/Von Mueller/Nodera does not specifically disclose receiving a software update or configuration management tool from the service gateway by the PIN pad terminal.  However Wade, in analogous art of merchant transaction hardware, discloses:
receiving a software (e.g. firmware) update or configuration management tool from the service gateway by the PIN pad terminal (e.g. reader device) (Column 7, LN 9-35).
It would have been obvious to one of ordinary skill in the art to include in the POS transaction system of Lam/Von Mueller/Nodera the concept of receiving a PIN pad software update and updating the PIN pad with the new software as taught by Wade since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Since Lam/Von Mueller/Nodera and Wade all disclose a merchant device used to received tender data, it would have been obvious to one of ordinary skill in the art to modify the PIN pad terminal of Lam/Von Mueller/Nodera to receive software updates (as disclosed by Wade) in order to future proof the PIN pad device as it ages.

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lam/Von Mueller/Nodera, as applied to claims 1 and 13 above, in further view of US 20060179323 A1 (“Nei”).

Per claims 11 and 22, Lam/Von Mueller/Nodera discloses all of the limitations of claims 1 and 13 above.  Lam/Von Mueller/Nodera does not specifically disclose receiving a message from the point-of-sale terminal and by an interface of the PIN pad terminal; translating the message by the interface; taking an action by the PIN pad terminal based, at least in part, on the translated message.  However Nei, in analogous art of Pin pads, discloses:
receiving a message (e.g. command) from the point-of-sale terminal (e.g. POS terminal) and by an interface of the PIN pad terminal (e.g. encrypting PIN device) (Section [0012]-[0013]);
translating the message by the interface (e.g. analyzing prompt parameter) (Section [0012]-[0013]);
taking an action (e.g. display approved prompt) by the PIN pad terminal based, at least in part, on the translated message (Section [0012]-[0013]).
It would have been obvious to one of ordinary skill in the art to include in the POS transaction system of Lam/Von Mueller/Nodera the concept of receiving a message by the PIN pad from the POS terminal, translating the message and taking action based on the translated message as taught by Nei since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Since Lam/Von Mueller/Nodera and Nei all disclose a PIN pad and POS communicating, it would have been obvious to one of ordinary skill in the art to modify the PIN pad terminal of Lam/Von Mueller/Nodera to receive a message from the POS and translating the message (as disclosed by Nei) in order to allow the PIN pad terminal to understand various functions.

Claims 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lam/Von Mueller/Nodera, as applied to claims 1 and 13 above, in further view of US 20140156535 A1 (“Jabbour”).

Per claims 12 and 23, Lam/Von Mueller/Nodera discloses all of the limitations of claims 1 and 13 above.  Von Mueller further discloses wherein the tender is a smart cart (e.g. credit and debit card) (Section [0027]-[0029]).  Lam/Von Mueller/Nodera does not specifically disclose sending a request for a cryptogram and issuer scripts by the PIN pad terminal to the point-of-sale terminal; wherein in response to the request, the point-of-sale terminal requests the cryptogram and issuer scripts from the merchant gateway, and the merchant gateway request the cryptogram and issuer scripts from the issuing bank.  However Jabbour, in analogous art of merchant transaction systems, discloses:
sending a request for a cryptogram (e.g. ARPC) and issuer scripts (e.g. issuer script) by the PIN pad terminal (e.g. card reader terminal) to the point-of-sale terminal (Section [0062]);
wherein in response to the request, the point-of-sale terminal requests the cryptogram (e.g. ARPC) and issuer scripts (e.g. issuer script) from the merchant gateway, and the merchant gateway request the cryptogram (e.g. ARPC) and issuer scripts (e.g. issuer script) from the issuing bank (e.g. transaction processor) (Section [0062]).
It would have been obvious to one of ordinary skill in the art to include in the POS transaction system of Lam/Von Mueller/Nodera the concept of requesting/receiving a cryptogram and issuer scripts by the PIN pad terminal as taught by Jabbour since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 	US Publication Number 20140258132 A1 to Swamy teaches a card reader that encrypts the card data after it is swiped.      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P SAX whose telephone number is (571)272-0821.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/TS/
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685